 



Exhibit 10.1
APPENDIX E TO PROXY STATEMENT
NATIONAL FUEL GAS COMPANY
2007 ANNUAL AT RISK COMPENSATION INCENTIVE PLAN
1. Definitions
     As used with respect to At Risk Awards, the following terms shall have the
following meanings:
     (a) “Acceleration Date” means (i) in the event of a Change in Ownership,
the date on which such change occurs, or (ii) with respect to an Eligible
Employee who is eligible for treatment under paragraph 8 hereof on account of
the termination of his employment following a Change in Control, the date on
which such termination occurs.
     (b) “Award Notice” means a written notice from the Company to a Participant
that sets forth the terms and conditions of an Award in addition to the terms
and conditions established by this Plan and by the Committee’s exercise of its
administrative powers.
     (c) “At Risk Award” means an award granted by the Committee to a
Participant under this Plan, and entitling the Participant to a cash payment
based upon the extent to which specified Performance Goals are attained for a
specified Performance Period, pursuant to such terms and conditions as the
Committee may establish in an Award Notice. No Eligible Employee may receive
more than one At Risk Award under this Plan in any fiscal year. In no event will
the maximum value of any At Risk Award to any Eligible Employee in any fiscal
year exceed the lower of (i) twice that employee’s base salary for that fiscal
year, or (ii) two million dollars. An At Risk Award may be granted singly, in
combination or in the alternative with other Awards granted under any Company
benefit plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means (i) the willful and continued failure by a Participant to
substantially perform his duties with his employer after written warnings
specifically identifying the lack of substantial performance are delivered to
him by his employer, or (ii) the willful engaging by a Participant in illegal
conduct which is materially and demonstrably injurious to the Company or a
Subsidiary.1
     (f) “Change in Control” shall be deemed to have occurred at such time as
(i) any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a Subsidiary, or any employee benefit plan or plans sponsored
by the Company or any Subsidiary, is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the outstanding securities
of the Company ordinarily having the right to vote at the election of directors,
or (ii) approval by the shareholders of the Company of (a) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the

 



--------------------------------------------------------------------------------



 



Company would be converted into cash, securities or other property, other than a
consolidation or merger of the Company in which the common shareholders of the
Company immediately prior to the consolidation or merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger as immediately before, or (b) any
consolidation or merger in which the Company is the continuing or surviving
corporation but in which the common shareholders of the Company immediately
prior to the consolidation or merger do not hold at least a majority of the
outstanding common stock of the continuing or surviving corporation (except
where such holders of Common Stock hold at least a majority of the common stock
of the corporation which owns all of the Common Stock of the Company), or
(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company,
or (iii) individuals who constitute the Board on January 1, 2007 (the “Incumbent
Board”) have ceased for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to January 1, 2007 whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters (3/4) of the directors comprising the
Incumbent Board (either by specific vote or by approval of the proxy statement
of the Company in which such person is named as nominee for director without
objection to such nomination) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board.

 

1   NOTE for internal use: This definition was written so as to be a high
standard, not easy to prove. To give the Committee the greatest possible
flexibility, this could be amended for future awards to a lower standard such as
the “inimical” language in paragraph 9, but that could not be applied to
existing At Risk awards because that would be an adverse change in an existing
award without the Participant’s consent.

 



--------------------------------------------------------------------------------



 



     (g) “Change in Ownership” means a change which results directly or
indirectly in the Company’s Common Stock ceasing to be actively traded on a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System.
     (h) “Code” means the Internal Revenue Code of 1986, and the rules,
regulations and interpretations promulgated thereunder, as amended from time to
time.
     (i) “Committee” means the Compensation Committee of the Board, or such
other committee designated by the Board as authorized to administer this Plan
with respect to At Risk Awards. The Committee shall consist of not less than two
members, each of whom shall be “outside directors” as defined by Section 162(m)
of the Code and the rules, regulations and interpretations promulgated
thereunder, as amended from time to time.
     (j) “Common Stock” means the common stock of the Company.
     (k) “Company” means National Fuel Gas Company.
     (l) “Eligible Employee” means those employees of the Company or its
Subsidiaries who are expected to constitute “covered employees” within the
meaning of Section 162(m) of the Code for the applicable fiscal year(s), and any
other key management employee to whom an At Risk Award has been granted by the
Committee.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (n) “Good Reason” means a good faith determination made by a Participant
that there has been any (i) material change by the Company of the Participant’s
functions, duties or responsibilities which change could cause the Participant’s
position with the Company to become of less dignity, responsibility, importance,
prestige or scope, including, without limitation, the assignment to the
Participant of duties and responsibilities inconsistent with his positions,
(ii) assignment or reassignment by the Company of the Participant without the
Participant’s consent, to another place of employment more than 30 miles from
the Participant’s current place of employment, or (iii) reduction in the
Participant’s total compensation or benefits or any component thereof, provided
in each case that the Participant shall specify the event relied upon for such
determination by written notice to the Board at any time within six months after
the occurrence of such event.
     (o) “Participant” means any individual who is holding an At Risk Award
granted by the Committee under this Plan.
     (p) “Performance Period” means the period established by the Committee in
the Award Notice, for measurement of the extent to which a Performance Goal has
been satisfied.

 



--------------------------------------------------------------------------------



 



     (q) “Performance Goal” means the performance objectives of earnings per
share, Subsidiary net income and customer service/other goals, established by
the Committee for each Eligible Employee who receives an At Risk Award.
     (r) “Plan” means this National Fuel Gas Company 2007 Annual At Risk
Compensation Incentive Plan, as amended from time to time. Any reference in this
Plan to a paragraph number refers to that portion of this Plan.
     (s) “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of eighty percent (80%)
or more.
2. Administration
     With respect to At Risk Awards the Committee is given full authority to
(a) make reasonable, good faith interpretations of this Plan and of Section
162(m) of the Code, to the extent not addressed by regulation, proposed
regulation or publicly available interpretation of the Internal Revenue Service;
(b) determine who shall be Eligible Employees and select Eligible Employees to
receive At Risk Awards; (c) determine all the other terms and conditions of an
At Risk Award, including the time or times of making At Risk Awards to Eligible
Employees, the Performance Period, Performance Goals, and levels of At Risk
Awards to be earned in relation to levels of achievement of the Performance
Goals, and such other measures as may be necessary or desirable to achieve the
purposes of this Plan; (d) determine whether At Risk Awards are to be granted
singly, in combination or in the alternative with other Awards under any other
Company benefit plans; (e) grant waivers of Plan terms and conditions, provided
that any such waiver shall not be inconsistent with Section 162(m) of the Code
and the rules, regulations and interpretations promulgated thereunder, as
amended from time to time; and (f) accelerate the vesting, exercise or payment
of any At Risk Award or the Performance Period of an At Risk Award when any such
action would not cause compensation paid or payable under such At Risk Award to
cease to be deductible by the Company for federal income tax purposes. The
Committee shall also have the authority to grant At Risk Awards in replacement
of Awards previously granted under this Plan or awards under any other executive
compensation or stock option plan of the Company or a Subsidiary.
     All determinations of the Committee shall be made by a majority of its
members, and its determinations shall be final, binding and conclusive. The
Committee, in its discretion, may delegate its authority and duties under this
Plan with respect to At Risk Awards to the Company’s Chief Executive Officer or
to other senior officers of the Company, but only to the extent, if any,
permitted by Section 162(m) of the Code and notwithstanding any other provision
of this Plan or an Award Notice, under such conditions as the Committee may
establish. For the avoidance of doubt, neither the Committee nor any delegate
thereof shall take any action under this Plan, including without limitation
pursuant to this paragraph 2 or paragraphs 6 or 7, which would result in the
imposition of an additional tax under section 409A of the Code on the Eligible
Employee holding an At Risk Award granted hereunder.

 



--------------------------------------------------------------------------------



 



3. Grant of At Risk Awards
     At Risk Awards may be made to any Eligible Employee for each of the fiscal
years of the Company commencing with the 2007 fiscal year; provided, however,
that At Risk Awards for a fiscal year may only be made within the time allowed
under Section 162(m) of the Code and the rules, regulations and interpretations
promulgated thereunder, as amended from time to time, applicable to such fiscal
year. At Risk Awards are made by means of an Award Notice.
4. Payment of at Risk Awards
     Each At Risk Award granted to a Participant shall entitle such Participant
to receive a cash payment based upon the extent to which such Participant’s
Performance Goals for a particular Performance Period are attained, as specified
by the Committee in the Award Notice and certified in writing by the Committee
that such Participant’s Performance Goals have been attained. Payment of earned
At Risk Awards shall be made in cash promptly after such certification. The
Company shall be entitled to deduct from any payment under this Plan the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment or may require the participant to pay to it such
tax prior to and as a condition of the making of such payment.
5. Termination of Employment, Retirement, or Death of Participant
     (a) General Rule. If a Participant’s employment with the Company or a
Subsidiary terminates for a reason other than death, disability, retirement, or
an approved reason, all unearned or unpaid At Risk Awards shall be canceled or
forfeited as the case may be, unless otherwise provided in this Section or in
the Eligible Employee’s Award Notice. The Committee shall have the authority to
promulgate rules and regulations to (i) determine what events constitute
disability, retirement, or termination for an approved reason for purposes of
the Plan, and (ii) determine the treatment of a Participant under this Plan in
the event of his death, disability, retirement, or termination for an approved
reason.
     (b) In the event of the disability, retirement or termination for an
approved reason of a Participant during a Performance Period, his participation
shall be deemed to continue to the end of the Performance Period, and he shall
be paid a percentage of the amount earned, if any, according to the terms of the
At Risk Award, proportionate to his period of active service during that
Performance Period.
     (c) In the event of the death of a Participant during a Performance Period,
the Participant’s designated beneficiary (or if none, then the Participant’s
estate) shall be paid an amount proportionate to the period of active service
during the Performance Period, based upon the maximum amount which could have
been earned under the At Risk Award.

 



--------------------------------------------------------------------------------



 



6. Amendments to at Risk Awards
     The Committee may, at any time, unilaterally amend any unearned or unpaid
At Risk Award, including At Risk Awards earned but not yet paid, to the extent
it deems appropriate; provided, however, that any such amendment which is
adverse to the Participant shall require the Participant’s consent; and provided
further, however, that the Committee shall have no authority to make any
amendment which would cause compensation paid or payable under the At Risk Award
to cease to be deductible by the Company for federal income tax purposes.

 



--------------------------------------------------------------------------------



 



7. Amendment to Plan
     Subject to the shareholder approval requirements of Section 162(m) of the
Code, the Committee may, from time to time, amend this Plan in any manner.
8. Change in Control and Change in Ownership
     (a) Background. All Participants shall be eligible for the treatment
afforded by this paragraph 8 if there is a Change in Ownership or if their
employment terminates within three years following a Change in Control, unless
the termination is due to (i) death; (ii) disability entitling the Participant
to benefits under his employer’s long-term disability plan; (iii) Cause;
(iv) resignation by the Participant other than for Good Reason; or
(v) retirement entitling the Participant to benefits under his employer’s
retirement plan.
     (b) Vesting. If a Participant is eligible for treatment under this
paragraph 8, the provisions of this paragraph shall determine the manner in
which such At Risk Award shall be paid to him. For purposes of making such
payment, each “current performance period” (defined to mean a Performance Period
which period has commenced but not yet ended), shall be treated as terminating
upon the Acceleration Date, and for each such “current performance period” and
each “completed performance period” (defined to mean a Performance Period which
has ended but for which the Committee has not, on the Acceleration Date, made a
determination as to whether and to what degree the Performance Goals for such
period have been attained), it shall be assumed that the Performance Goals have
been attained at a level of 100% or the equivalent thereof. If the Participant
is participating in one or more “current performance periods,” he shall be
considered to have earned and, therefore, to be entitled to receive, a prorated
portion of the At Risk Awards previously granted to him for each such
Performance Period. Such prorated portion shall be determined by multiplying
100% of the At Risk Award granted to the Participant by a fraction, the
numerator of which is the total number of whole and partial years (with each
partial year being treated as a whole year) that have elapsed since the
beginning of the Performance Period, and the denominator of which is the total
number of years in such Performance Period. A Participant in one or more
“completed performance periods” shall be considered to have earned and,
therefore, be entitled to receive 100% of the At Risk Awards previously granted
to him during each Performance Period.
     (c) Payment of Awards. If a Participant is eligible for treatment under
this paragraph 8, whether or not he is still employed by the Company or a
Subsidiary, he shall be paid, in a single lump sum cash payment, as soon as
practicable but in no event later than 90 days after the Acceleration Date, for
all outstanding At Risk Awards.
     (d) Miscellaneous. Upon a Change in Control or a Change in Ownership,
(i) the provisions of paragraphs 5 and 9 hereof shall become null and void and
of no force and effect insofar as they apply to a Participant who has been
terminated under the conditions described in (a) above; and (ii) no action shall
be taken which would affect the rights of any Participant or the operation of
this Plan with respect to any At Risk Award to which

 



--------------------------------------------------------------------------------



 



the Participant may have become entitled hereunder on or prior to the date of
the Change in Control or Change in Ownership or to which he may become entitled
as a result of such Change in Control or Change in Ownership.
     (e) Legal Fees. The Company shall pay all legal fees and related expenses
incurred by a Participant in seeking to obtain or enforce any payment, benefit
or right he may be entitled to under the Plan after a Change in Control or
Change in Ownership; provided, however, the Participant shall be required to
repay any such amounts to the Company to the extent a court of competent
jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith.
9. Noncompetition Provision
     Notwithstanding anything contained in this Plan to the contrary, unless the
Award Notice specifies otherwise, a Participant shall forfeit all unearned,
and/or unpaid At Risk Awards, including At Risk Awards earned but not yet paid,
and all interest, if any, accrued on the foregoing if, (i) in the opinion of the
Committee, the Participant, without the written consent of the Company, engages
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee, or otherwise, in any business or activity
competitive with the business conducted by the Company or any Subsidiary; or
(ii) the Participant performs any act or engages in any activity which in the
opinion of the Committee is inimical to the best interests of the Company.

 



--------------------------------------------------------------------------------



 



10. Nonassignability
     No Award under this Plan shall be subject in any manner to alienation,
anticipation, sale, transfer (except by will or the laws of descent and
distribution or pursuant to a domestic relations court order), assignment,
pledge, or encumbrance. Following an approved transfer, any such Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and except as provided in the next sentence, the
term “Participant” shall be deemed to refer to the transferee. The events of
termination of employment of paragraph 5 shall continue to be applied with
reference to the original Participant and following the termination of
employment of the original Participant, the transferred Award shall be payable
to the transferee only to the extent, and for the periods specified in paragraph
5, that the original Participant could have received payment of such Award.
Except as expressly permitted by this paragraph, an Award shall be payable
during the Participant’s lifetime only to him.
11. No Right to Continued Employment or Grants
     Participation in this Plan shall not give any Participant any right to
remain in the employ of the Company or any Subsidiary. The Company or, in the
case of employment with a Subsidiary, the Subsidiary, reserves the right to
terminate any Participant at any time. Further, the adoption of this Plan shall
not be deemed to give any person any right to be selected as a Participant or to
be granted an Award.
12. No Right, Title or Interest in Company Assets
     To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.
13. Savings Provision
     This Plan is intended to comply with all the applicable conditions of
Section 162(m) of the Code, so that compensation paid or payable hereunder shall
constitute qualified “performance-based compensation” thereunder. To the extent
any provision of this Plan or any action by the Committee fails to so comply, it
shall be deemed null and void, to the extent permitted by law.
14. Effective Date
     Upon approval by the shareholders of the Company as required by Section
162(m) of the Code, this Plan shall become effective as of December 7, 2006.

 